Filed 7/24/14 Daria v. Level Studios CA2/6

               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION SIX


HALEY DARIA,                                                                    2d Civil No. B243554
                                                                              (Super. Ct. No. 1341441)
     Plaintiff and Appellant,                                                  (Santa Barbara County)

v.

LEVEL STUDIOS, INC., et al.,

     Defendants and Respondents.


HALEY DARIA,                                                                    2d Civil No. B248365
                                                                              (Super. Ct. No. 1341441)
     Plaintiff and Appellant,                                                  (Santa Barbara County)

v.

LEVEL STUDIOS, INC., et al.,

     Defendants and Respondents.



                   Haley Daria appeals from an order on June 28, 2012 that granted
summary judgment in favor of Tom Adamski and Level Studios, Inc. (Level).
Appellant also appeals from an order denying her petition for a Writ of Error Coram
Nobis. Appellant's appeals fail because her opening and reply briefs fail to identify
substantive or procedural errors in the rulings of the trial court.
                      FACTUAL AND PROCEDURAL HISTORY
              Daria filed this action to resolve disputes that arose after she acquired
a minority shareholder stake in Level Studios, Inc. (Level) through the settlement
claims made against its principals in 2000 and 2007. The 2000 and 2007
settlements were the subject of settlement agreements that, in 2007, included a
waiver of Civil Code section 1542.
              Daria's fourth amended complaint against respondents asserts
causes of action seeking damages and other remedies for (1) fraud and deceit;
(2) for "self-dealing breach of fiduciary duties;" and (3) for conversion. Other
"causes of action" seek the remedies of rescission and the impression of a
constructive trust.
              In February 2012, respondents moved for summary judgment
contending the causes of action asserted by Daria were barred by (1) the statute of
limitations; (2) the terms of the settlement agreements; and (3) the absence of any
evidence of deceit on the part of respondents that caused her to be damaged.
              In June 2012, the trial court granted respondents' motion for summary
judgment, concluding Daria's claims were untimely filed and that they were
extinguished by the settlement agreements Daria executed in 2000 and 2007. The
trial court found that respondents' allegedly deceitful acts indisputably occurred no
later than "late 2006" – more than three years before her suit was filed and ruled
that the terms of the settlement agreements specifically included the claims made in
this action. Thus, "on the substance of the fraud claims, defendants Level and
Adamski are entitled to judgment as a matter of law." These findings also resolved
the second and third causes of action for breach of a fiduciary duty and conversion.
On August 7, 2012, a judgment was entered in favor of respondents.
              On December 17, 2012, Daria filed a "motion to show cause for an
order to name Doe defendants . . . and for a writ of coram nobis and replevin" that
speaks to a "recent discovery" of additional securities of Level. This 24-page
single-spaced pleading, like her opening brief, disregards the rules of court in regard


                                           2
to the form and substance of pleadings. It asks the court to change its rulings on
matters previously decided and to allow her to add parties to the lawsuit.
              In February 2013, the trial court denied Daria's "Motion to Show
Cause" to approve the substitution of four persons and an insurance company for
fictitiously-named defendants and for a writ of error corum nobis and replevin. The
trial court found Daria knew of the persons she wished to add to the lawsuit "from
the beginning of this case" and that nothing warranted joining them in the
proceedings. As to the writ, the court said, "The motion states no cause for relief in
error coram nobis or replevin."
                                    DISCUSSION
              Daria's 44-page opening brief fails to comply with the rules of
appellate procedure. It does not include a summary of significant facts with
supporting citations to the appellate record. Daria fails to raise legal issues in a
clear and concise manner and does not "[s]tate each point under a separate heading
or subheading summarizing the point . . . ." (California Rules of Court, rule
8.204(a)(1)(B).) The brief consists of prolix accusations of misconduct by
respondents, counsel and the court without any factual or legal analysis. Although
appellant cites legal authorities, she does not explain how these authorities apply to
this case. The brief does not "state the nature of the action, the relief sought in the
trial court and the judgment or order appealed from." (Id., rule 8.204(a)(2)(A).)
              The appellant has the burden of providing an adequate record and of
showing that error occurred and that it was prejudicial. (Maria P. v. Riles (1987) 43
Cal. 3d 1281, 1295-1296.) Being self-represented does not change this obligation or
lighten the burden. Appellate courts are bound by rules that apply to appellate
processes and procedures and are not permitted to take on the obligation of one or
more litigants and scour the record to determine whether there is evidentiary
support for an appellant's contentions. (Mansell v. Board of Administration (1994)
30 Cal. App. 4th 539, 545-546; Niko v. Foreman(2006) 144 Cal. App. 4th 344, 368.)



                                            3
              Although Daria's shortfalls in her pleadings and briefs could be
viewed as an abandonment of her appeal, there is enough in the trial court's rulings
on the motion for summary judgment and the "Motion to Show Cause" to permit us
to examine the merits of the order appealed from and to dispose of them on their
merits.
                          The Motion for Summary Judgment
              "The purpose of the law of summary judgment is to provide courts
with a mechanism to cut through the parties' pleadings in order to determine
whether, despite their allegations, trial is in fact necessary to resolve their dispute.
[Citation.]" (Aguilar v. Atlantic Richfield Co. (2001) 25 Cal. 4th 826, 843.) A
motion for summary judgment "shall be granted if all the papers submitted show
that there is no triable issue as to any material fact and that the moving party is
entitled to a judgment as a matter of law." (Code Civ. Proc., § 437c, subd. (c).) A
triable issue of material fact exists only if "the evidence would allow a reasonable
trier of fact to find the underlying fact in favor of the party opposing the motion in
accordance with the applicable standard of proof. . . ." (Aguilar, supra, p. 850.)
              Here, nothing in Daria's briefs or in our review of the record warrants
a conclusion other than the one reached by the trial court; viz., Daria is not entitled
to any of the relief requested in her fourth amended complaint because it was
untimely filed and because the relief sought is barred by the terms of settlement
agreements executed in 2000 and 2007. The allegedly deceitful conduct Daria
attributes to respondents was known to her, at the latest, in late 2006. Alternatively,
the settlement agreement executed in 2007 extinguished all known claims and
waived the provisions of Civil Code section 1542 thus extinguishing any and all
unknown claims.
                            The Writ of Error Corum Nobis
              The court properly denied Daria's error coram nobis petition. (People
v. Kim (2009) 45 Cal. 4th 1078.) The writ of Coram Nobis is "'used almost
exclusively to attack judgments in criminal cases.' [Citation.]" (Id., fn. 9.) Its


                                            4
"purpose 'is to secure relief, where no other remedy exists, from a judgment
rendered while there existed some fact which would have prevented its rendition if
the trial court had known it and which, through no negligence or fault of the
defendant, was not then known to the court.' [Citation.]" (Id., p. 1091.)
              Here, the relief sought by Daria was addressed by the trial court on
the merits and disposed of by its ruling on why four persons and an insurance
company should not be substituted for fictitiously named defendants. Specifically,
the trial court determined that the persons she wished to add were known to her at
the inception of these proceedings many years ago and that the causes of action in
her fourth amended complaint did not apply to these persons and were time barred.
No fact existed that Daria could not have known that in any way would have
prevented the rendition of the judgment. The trial court did not abuse its discretion
by denying the error coram nobis petition.
                                   DISPOSITION
              The judgment is affirmed. Costs to respondents.
              NOT TO BE PUBLISHED.




                                          BURKE, J.*
We concur:


              GILBERT, P. J.




              YEGAN, J.




*
 (Judge of the Superior Court of San Luis Obispo County, assigned by the Chief
Justice pursuant to art. 6, § 6 of the Cal. Const.)

                                          5
                              James W. Brown, Judge
                               Donna Geck, Judge
                    Superior Court County of Santa Barbara
                      ______________________________


            Haley Daria, in pro. per., for Plaintiff and Appellant.
            Kaufman Dolowich & Voluck, Kathleen M. Hurl, Gabriel Rubin for
Defendants and Respondents.